256 F.2d 57
UNITED STATES of Americav.Emanuel RIGGI.
No. 12508.
United States Court of Appeals Third Circuit.
Argued May 12, 1958.Decided May 27, 1958.

Anthony A. Calandra, Newark, N.J.  (Donald A. Robinson, Newark, N.J., on the brief), for appellant.
Frederic C. Ritger, Jr., Asst. U.S. Atty., Newark, N.J.  (Chester A. Weidenburner, U.S. Atty., Newark, N.J., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Our review of the record discloses that there was ample evidence to sustain the jury's verdict.


2
We find no error in the trial court's charge to the jury.  Further, we are of the opinion that the trial court did not err in refusing to instruct the jury in the language set forth by the defendant in his requests Nos. 18 and 19.  The substance of the requested instructions was adequately embraced in the trial court's charge to the jury.


3
The judgment of the District Court will be affirmed.